FILED
                              NOT FOR PUBLICATION                             DEC 30 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RAVINESH GOVIND,                                  No. 06-72378

               Petitioner,                         Agency No. A071-628-775

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER, Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Ravinesh Govind, a native and citizen of Fiji, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
removal and cancellation of removal, and the BIA’s order denying his motion to

remand proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for substantial evidence factual findings, Chebchoub v. INS, 257 F.3d 1038, 1042

(9th Cir. 2001), and for abuse of discretion the denial of a motion to remand, Malhi

v. INS, 336 F.3d 989, 992 (9th Cir. 2003). We deny in part and dismiss in part the

petition for review.

       Substantial evidence supports the agency’s finding that Govind did not

establish that the harms he experienced after the 1987 coup rose to the level of

persecution. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004)

(“Random, isolated criminal acts perpetrated by anonymous thieves do not

establish persecution.”). Substantial evidence also supports the agency’s finding

that Govind’s similarly situated Indo-Fijian parents remained in Fiji for twelve

years without incident after his departure, and thus Govind did not demonstrate a

well-founded fear of persecution. See Hakeem v. INS, 273 F.3d 812, 816-17 (9th

Cir. 2001). Accordingly, Govind’s asylum and withholding of removal claims fail.

       We lack jurisdiction to review the agency’s discretionary determination that

Govind failed to show exceptional and extremely unusual hardship to a qualifying

relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir. 2005).




NHY/Research                              2                                     06-72378
       The BIA acted within its broad discretion in determining the transcript was

sufficient, and denying Govind’s motion to remand. See Singh v. INS, 295 F.3d
1037, 1039 (9th Cir. 2002) (the BIA’s denial of a motion to reopen shall be

reversed only if it is “arbitrary, irrational or contrary to law”); see also Ramirez-

Alejandre v. Ashcroft, 319 F.3d 365, 382 (9th Cir. 2003) (en banc) (a motion to

remand is treated as a motion to reopen).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




NHY/Research                                3                                    06-72378